Citation Nr: 9900431	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  94-41 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress syndrome (PTSD), currently evaluated at 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Initially, the RO granted entitlement to service 
connection for PTSD and assigned a 100 percent evaluation 
(based on hospitalization) effective November 6, 1989, then a 
30 percent evaluation effective February 1, 1990.  By rating 
decision dated in June 1996, the RO increased the evaluation 
for PTSD to 50 percent effective July 1992.  The veteran 
appeals the current rating.  

On appeal, the Board remanded the increased rating issue to 
the RO for further developments by decision dated in December 
1996 due to a change in the psychiatric regulations.  While 
the case was undergoing development, the issue of a total 
rating based on individual unemployability was developed.  
The requested developments requested by remand have been 
accomplished and both issues are now ready for appellate 
review.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that his service-connected 
PTSD is worse than currently evaluated.  He further asserts 
that he cannot work due to his service-connected 
disabilities.  The appellants representative has joined in 
these contentions.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for entitlement to an increased 
evaluation for PTSD, and against entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veterans claim.

2.  The veteran's PTSD produces considerable occupational 
and social impairment with reduced reliability and 
productivity, and difficulty in establishing and 
maintaining effective work and social relationships, but no 
more.

3.  He is not shown to have occupational and social 
impairment with deficiencies in most areas, suicidal 
ideations, obsessional rituals, illogical, obscure, or 
irrelevant speech, near continuous panic attacks, an 
inability to function independently, disorientation, or to be 
neglectful of his personal hygiene.  

4.  The veterans service connected disabilities include 
PTSD, currently rated at 50 percent disabling, and shrapnel 
wound, right shoulder, rated noncompensably disabling.

5.  The veteran has employment experience as a factory 
worker, construction worker, truck driver, truck mechanic, 
school bus driver, vending machine servicer, taxi company 
dispatcher, laborer, and most recently as a building 
caretaker.  He apparently last worked full-time in 1987 or 
1988.  He reportedly completed his GED while in service.

6.  The veterans service-connected disabilities do not 
render it impossible for the average person to follow a 
substantially gainful occupation or render him unable to 
secure or follow a substantially gainful occupation 
consistent with his occupational experience and education. 

7.  There is neither an unusual nor an exceptional disability 
picture warranting the assignment of an increased evaluation 
on an extraschedular basis or the assignment of a total 
rating on an extraschedular basis.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.126, 4.130, 
Diagnostic Code (DC) 9411 (1996) (1998).

2.  The criteria for the assignment of a total rating by 
reason of individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998); that is, he has presented claims 
that are plausible.  Further, he has not alleged nor does the 
evidence show that any records of probative value, which 
could be associated with the claims folder and that have not 
already been sought, are available.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by § 
5107(a), has been satisfied.


I.  Entitlement to an Increased Rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (1998). 

Historically, the RO granted entitlement to service 
connection for PTSD by rating decision dated in July 1990 and 
a 30 percent evaluation was assigned thereto.  In July 1992, 
the veteran filed a claim for an increased rating and a 50 
percent evaluation was assigned effective July 1992 by rating 
decision dated in June 1996.  However, a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not abrogate 
the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993); see also Corchado v. Derwinski, 1 Vet. App. 160 
(1991).  Consequently, as the veteran has not withdrawn the 
appeal, the issue of an increased evaluation above the 
current 50 percent remains in appellate status. 

While this appeal was pending, the applicable rating criteria 
for mental disorders, 38 C.F.R. § 4.125 et seq., was amended 
effective November 7, 1996.  See 61 Fed. Reg. 52,695 (Oct. 8, 
1996).  The timing of this change in the regulations requires 
the Board to first consider whether the amended regulation is 
more favorable to the veteran than the prior regulation, and, 
if so, the Board must apply the more favorable regulation.  
VAOPGCPREC 11-97; Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that there is no basis 
upon which to conclude that the earlier version of the 
pertinent regulations is more or less favorable to the 
veteran, if indeed the differences between the two versions 
are substantive when applied to the veterans individual 
case.  Accordingly, the Board will adjudicate the veterans 
claim pursuant to the regulations in effect during the 
relevant time. 

The pre-change or old criteria are utilized for ratings 
prior to the effective date of the change.  Those criteria 
provided that PTSD would be evaluated 50 percent disabling 
where the ability to establish or maintain effective or 
favorable relationships with people was considerably impaired 
and where the reliability, flexibility and efficiency levels 
were so reduced by reason of psychoneurotic symptoms as to 
result in considerable industrial impairment.  A 70 percent 
evaluation required that the ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired and that the psychoneurotic symptoms be of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  
Finally, a 100 percent evaluation required that attitudes of 
all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community 
and there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior; and that the individual was thereby 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, DC 9411 (1996).  

Under regulations that took effect during the pendency of 
this appeal (the new criteria), which were considered by 
the RO, a 50 percent evaluation will be assigned for PTSD 
which produces occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Finally, a 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The degree of impairment resulting from a disability is a 
factual determination with the Boards primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  Evidence of the impairment for the 
earlier time will be used in assigning the rating under the 
old criteria.  Considering the factors as enumerated in 
the applicable rating criteria, which is the most probative 
evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that a greater than 50 percent 
rating for PTSD is warranted under any of the criteria for 
the pertinent periods.  

Briefly, in the initial VA PTSD examination report dated in 
August 1992, shortly after the veteran filed his claim for an 
increased rating, he reported that he was scheduled to join 
the heavy equipment school through the VA hospital but had 
hit a snag because he was recently diagnosed with cancer and 
remained apprehensive about whether he could work.  He lived 
in the woods and had one friend, also a veteran, with whom he 
visited occasionally.  He was noted to be not working and was 
on disability due to a broken wrist and his then-30 percent 
service-connected disability from VA.  He had been sober 
since October 1991.  He complained of nightmares, depression, 
not being able to sleep, an isolated social life, and guilt 
from atrocities he claimed to have committed in Vietnam.  The 
clinical impression was PTSD, mild to moderate, with no 
change in his prior status, and chronic alcohol abuse, in 
remission, according to the patient.  

He was hospitalized in January 1993 for complaints of 
recurrent nightmares and difficulty sleeping for one months 
duration.  He indicated that he could feel stress coming on 
and everything bothered him.  He had limited social support 
and had not seen a psychologist for several months.  He 
exhibited symptoms of detachment, restricted affect, 
irritability, hypervigilance, and some difficulty in 
concentrating.  After a three-week hospitalization and 
gradual improvement, he was discharged.  Diagnoses included 
PTSD with anxiety features, history of alcohol abuse, in 
remission, and probable personality disorder, not otherwise 
specified with cluster A traits.  Outpatient treatment 
records show on-going treatment for PTSD and excision of 
basal cell carcinoma from the right chest area.

At a February 1994 personal hearing, the veteran testified 
that he was being treated at the Gainesville VA hospital for 
PTSD every six months.  Medications included Valium, 
Sertuline, and Zantax for his stomach.  He indicated that he 
was hospitalized in January 1993 for PTSD and was last 
employed in April 1988.  He indicated that he had tried to 
find a job but was turned down when he told them about his 
nervous condition and medication.  He reported that he 
watched television most of the day or took his dogs out for a 
walk in the woods.  He stated that he did not sleep well at 
night and did not go out to restaurants to eat because he 
could not be around crowds.  He lived in a mobile home on a 
quarter of an acre and had two neighbors that he never saw or 
had any interaction with.  Upon further questioning, he 
indicated that he had nightmares three to four times per week 
and had trouble falling asleep.  His last job in 1988 was as 
a caretaker for a Synagogue but went on disability for his 
back.  He reported that he got rear-ended with a truck on the 
job.

In the next VA examination report dated in May 1996, it was 
noted that since the last examination in 1992, the veteran 
had not pursued an education.  He was scheduled to go into 
heavy equipment school but was hospitalized instead.  Cancer 
of the chest had been successfully treated and removed.  He 
was living by himself in a trailer, did not date, and had no 
friends.  He denied drinking in the last five years.  
Medications included Valium, Atarax, and Zoloft.  He 
complained of depression, anxiety, nightmares, withdrawn 
behavior, and not wanting to get along with anyone.  Mental 
status examination revealed that he was appropriately dressed 
and hygienically clean.  No abnormal posture or gait was 
noted.  Mood was depressed, affect appropriate, and there was 
no evidence of auditory or visual hallucinations, perceptual 
deficits or psychosis noted.  Cognition was intact, and he 
denied being suicidal or homicidal.  The clinical impression 
was PTSD, and alcohol abuse in remission.  The examiner 
related that the veterans overall condition remained 
unchanged and his GAF was 50.

In the most recent Vocational Rehabilitation report dated in 
August and September 1996, the veteran was noted to be 
recently 100 percent disabled under Social Security and 
mostly watched television.  He became agitated when 
discussing his financial affairs and had difficulty giving 
information on past employment, although the file reflected 
that he had not worked since 1987 or 1988.  He indicated he 
had a history of problems with alcohol in the past but had 
been treated.  He did not provided much information on his 
service experience.  He apparently had worked in the past as 
a bus driver, dispatcher, light vending machine delivery van 
operator, truck driver, and construction laborer.  He 
described his service-connected disabilities as PTSD, nerves, 
back injury, and left wrist injury.  He was around two other 
people during the testing for only about 1 ½ hours then broke 
out into a sweat with shakes.  The rehabilitation counselor 
remarked that it would be difficult to see how the veteran 
would be able to be employed, except in a specialized 
situation where he did not have to deal with people and could 
have the freedom to come and go.  In a take home testing, the 
veteran could not pick one job that he had an interest in and 
saw his only skill in the mechanical area.  The only two jobs 
he was possibly interested in were diesel mechanic and 
citizen band and ham radio repairer.  The counselor observed 
that part of the problem was that the veteran did not see 
himself every returning to work.  His work impairments 
included a long list of physical activities, and included a 
reduced stress environment.  Apparently he had been living 
off of workers compensation payments for a number of years.  
The counselor concluded that the veteran was not feasible for 
rehabilitation.

A November 1996 decision from the Social Security 
Administration indicates that the veteran was found to be 
disabled since November 1993 on the basis of impairments 
considered severe under the Social Security Act, 
including PTSD, right wrist pain, and upper back and neck 
pain.  

Outpatient treatment records dated throughout 1997 reveal 
that the veteran was involved in a motorcycle accident and 
broke his clavicle.  He had been doing pretty well since the 
accident except for having some headaches.  He was able to 
better regulate his sleep by adjusting his medication to 
earlier in the day and was maintaining well on his medication 
regimen.  In a vocational rehabilitation note dated in 
November 1996, it was noted that he was not eligible for 
vocational rehabilitation services but he had been approved 
for Social Security back pay and was going to use some of the 
funds to purchase basic equipment to do citizens band radio 
repair.  A friend had invited the veteran to his shop to 
learn repair.  

In a March 1997 VA examination report, the examiner noted 
that since the last VA examination (the Board notes 
parenthetically, that the same examiner conducted all the 
previous examinations), the veteran had not pursued education 
and had not worked since 1988 because of a back injury and 
problems with his knees.  He also reported that he could 
barely sleep, felt drowsy all day, and could not physically 
lift anything.  He admitted to an extensive abuse of alcohol 
in the past but had been sober for eight years.  He spent 
most of his days watching television and was living by 
himself, but had been visited by his girlfriend from 
Pennsylvania.  He otherwise had no friends and drove as 
necessary.  He denied in-patient psychiatric care or any 
suicide attempts since the last evaluation.  Medications 
included Valium and Atarax.  He complained of severe insomnia 
with nightmares, bouts of depression, and being withdrawn, 
anxious, and having a decreased appetite.  Mental status 
examination revealed that hygiene was adequate, mood was 
normal, and affect appropriate.  There was no evidence of 
auditory or visual hallucinations and no psychosis.  
Cognition was intact and he denied being suicidal or 
homicidal.  The clinical impression was PTSD, chronic, 
delayed, with a GAF of 50.

In the most recent VA PTSD examination report dated in 
January 1998 (by a different examiner), the veteran was noted 
to have a long history of PTSD.  Medications included 
sertraline and Valium.  He had tried psychotherapy but it was 
said to be too anxiety-provoking for him.  He reportedly had 
not worked since 1979, when he worked as a dispatcher.  He 
indicated that he spent his days watching television and 
playing with his dogs.  He complained of recurrent intrusive 
thoughts and recollections of his time in Vietnam.  He 
avoided thoughts and feelings associated with his time in 
Vietnam.  He felt detached and estranged from others and 
indicated that he had no friends.  He had difficulty falling 
and staying asleep one to two times a week and was 
hypervigilant, with a gun in every room of his house.  He 
reported irritability and outbursts of anger, which had been 
persistent for the past 20+ years.  He stated that over the 
years, things had gotten a little bit better as he used to 
have difficulty every night.  The examiner related that the 
veteran had moderate impairment in social and occupational 
activities.

Mental status examination revealed no impairment of thought 
process or communication.  The veteran had no delusions or 
hallucinations and no evidence of inappropriate behavior.  At 
times he had had suicidal thoughts but no suicidal or 
homicidal thoughts currently.  He was able to maintain his 
personal hygiene and activities of daily living.  He was 
alert and oriented to person, place, and time, and had no 
memory loss or impairment.  He had no obsessive or 
ritualistic behaviors.  Speech was regular rate and rhythm 
and coherent.  He had no panic attacks and his mood was 
described as chronically depressed.  He had a history of 
impaired impulse control and had difficulty sleeping a couple 
times a week.  The final diagnosis was PTSD with a GAF of 60.  
It was the examiners clinical opinion that the veterans 
PTSD had not gotten worse and the veteran reported that it 
had actually over the years gotten slightly better.

After thoroughly reviewing the evidence on file, the Board 
concludes that an evaluation in excess of 50 percent for the 
veteran's PTSD is not in order.  Specifically, a 70 percent 
evaluation would only be in order when occupational and 
social impairment was present with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfered with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  

Although the record clearly demonstrates that the veteran 
experiences certain occupational and social impairment with 
deficiencies in several areas, as noted above, the Board 
finds that the veterans disability does not rise to the 
level of a 70 percent evaluation.  For example, the evidence 
does not reflect that has, or ever had, obsessional rituals 
which interfere with routine activities, illogical, obscure, 
or irrelevant speech, near continuous panic attacks, spatial 
disorientation, or neglect of personal appearance and 
hygiene, as required by the regulations.  He has, however, 
reported suicidal thoughts in the past as reported only on 
the most recent VA examination but there is no evidence of 
hospitalizations or treatment for threatened or attempted 
suicide.  Further, he has described feelings of depression 
but it has not appeared to limit his ability to function 
independently, appropriately and effectively, as evidenced by 
his ability to live alone and drive.  He has also indicated a 
history of impaired impulse control and outbursts of anger 
but, except for his reported history, there are no specific 
incidents noted in the claims file.  In addition, he has 
denied on several occasions a history of any trouble with the 
law.  

Moreover, the Board notes that the vocational rehabilitation 
counselor reported that the veteran had a serious vocational 
impairment and needed a reduced stress environment, 
suggesting that he has difficulty in adapting to a stressful 
environment.  Nonetheless, there were some jobs which were 
identified as potential jobs, including diesel mechanic and 
citizen band and ham radio repairer.  A recent outpatient 
treatment record suggested that the veteran was learning 
citizen band radio repair at a friends shop.  In addition, 
the counselor observed that part of the problem with 
vocational rehabilitation was that the veteran did not see 
himself as ever returning to work.  A 1991 vocational 
rehabilitation note suggested that the veteran had not been 
motivated for rehabilitation until his Workers Compensation 
benefits were about to expire.

With respect to an inability to establish and maintain 
effective relationships, the veteran reportedly has 
girlfriend who visits sometimes and, while he reports not 
having many friends, references to some friends appear 
throughout the claims file.  As an example, as noted above, a 
1997 outpatient treatment related that he had been invited to 
a friends shop to learn citizen band radio repair.  
Moreover, the most recent VA examination report revealed that 
the veteran was alert and oriented to time, place, and 
person.  Speech was a regular rate and rhythm and coherent.  
Mood was described by the veteran as chronically depressed.  
There was no evidence of impairment of thought process or 
communication, delusions, hallucinations, inappropriate 
behavior, or memory loss or impairment.  Although he 
continued to report difficulty sleeping a couple times a week 
and intrusive thoughts.  He was able to maintain his personal 
appearance and hygiene.  This finding is consistent with a no 
greater than 50 percent evaluation under DC 9411.  As such, 
entitlement to a greater than 50 percent evaluation for PTSD 
is not warranted based on the objective findings of record.

Further, although the veteran took exception to the most 
recent VA examiners observation that the veterans PTSD was 
actually a little better, the Board notes that the GAF is 
currently at 60, reflecting moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or 
coworkers), which is as high as it has been for a number of 
years.  This is also consistent with the examiners 
conclusion that the veteran had moderate social and 
occupational impairment.

The Board has also considered the finding of the Social 
Security Administration that the veteran was 100 percent 
disabled for purposes of the Social Security Act.  Generally, 
where there has been a determination that the veteran is 
entitled to Social Security Administration benefits, the 
records concerning that decision are often needed by the VA 
for evaluation of pending claims, and must be obtained and 
considered.  See Cohen v. Brown, 10 Vet. App. 127, 151 
(1997); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  In 
this case, the Board finds that his receipt of Social 
Security benefits is of limited probative value in 
establishing the criteria for an increased rating due to the 
fact that the legal criteria for entitlement to VA benefits 
is different than that applicable to Social Security 
benefits, and VA is not bound by determinations of the Social 
Security Administration.  Moreover, although the Board 
acknowledges the veterans 100 percent disability award from 
Social Security, it appears to be based on his nonservice-
connected physical ailments, as well as PTSD.  For example, 
the Social Security Administration decision identified 
several nonservice-connected physical impairments it 
considered severe, including right wrist pain and upper back 
and neck pain, in addition to PTSD.  Thus, the Board 
recognizes his disability award under Social Security, but 
does not find it sufficient persuasive, in and of itself, in 
light of other medical evidence, to warrant an increased 
rating.

Finally, under the old criteria, a 50 percent rating for PTSD 
was warranted where there was considerable social and 
industrial impairment.  A 70 percent rating was warranted 
where there was severe social and industrial impairment.  
38 C.F.R. § 4.132 Code 9411 (1996).  Significantly, the above 
reported findings support a finding of a rating of 50 percent 
but no more under the old criteria as well.  As noted, there 
appears to be no substantive difference in the application of 
the criteria in this case.  The findings and symptoms 
reported above do not show more than considerable impairment 
in establishing or maintaining effective or favorable 
relationships.  The foregoing discussion concerning social 
and industrial functioning is for consideration in making 
this determination.  Thus, a rating in excess of 50 percent 
is not warranted under any of the applicable criteria.

The Board has considered the veterans sworn testimony and 
written statements that his PTSD is worse than currently 
evaluated.  Although his statements and sworn testimony are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  As noted, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.

II.  Entitlement to a Total Disability Rating Based on 
Individual Unemployability Due to Service-Connected 
Disabilities

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, 
and that if there are two or more disabilities, there is at 
least one disability ratable at 40 percent or more, and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (1998).  
Veterans who fail to meet these percentage standards but are 
nonetheless unemployable by reason of service-connected 
disabilities may still be rated as totally disabled.  38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) (1998).

In this case, the veteran does not currently have a single 
disability rated at 60 percent, or two or more disabilities 
with at least one disability rated at 40 percent, or a 
combination of disabilities rated at 70 percent.  
Specifically, his service-connected disabilities are PTSD, 
currently rated at 50 percent disabling, and shrapnel wound 
right shoulder rated noncompensably disabling.  Thus, the 
veteran does not meet the schedular criteria for total 
disability.  

In addition, the Board has considered 38 C.F.R. § 3.340 which 
provides that a total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  A total 
disability may or may not be permanent.  In other words, 38 
C.F.R. § 3.340 deals with the average person standard and 38 
C.F.R. § 4.16(a) deals with the particular individual.  The 
award of a total rating requires a showing that the veteran 
is precluded from employment due to service connected 
disabilities.  The adverse affects of advancing age may not 
be considered in support of the claimed benefit.  38 C.F.R. § 
4.19 (1998).

The veteran was born in June 1943.  The record shows that he 
completed his GED while in the service.  He listed PTSD in 
the original disability application as the service-connected 
disability that precluded him from working and stated that he 
last worked full time in 1988.  In evaluating the veterans 
claim, the Board stresses that only disabilities stemming 
from the service-connected conditions, namely PTSD and a 
right shoulder disability, may be considered.  There is no 
indication of record that the veteran currently has any 
significant disability as the result of his right shoulder 
disorder, nor has it be so contended.  The Board also notes 
that the veteran apparently has several medical disabilities, 
which are not related to service, including a back injury, 
for which he received Workers Compensation benefits for a 
number of years, a broken right wrist, a broken back, and 
broken ribs.  

After reviewing all of the evidence, and considering the 
veteran's educational and occupational experience, and the 
current nature and extent of his service-connected 
disabilities, as well as all applicable regulations, the 
Board finds the evidence does not demonstrate that his 
service-connected disabilities are sufficient to render it 
impossible for the average person or for the veteran 
individually to secure and follow any substantially gainful 
occupation.  Specifically, the clinical evidence of record 
suggests that his psychiatric disability has been stable for 
a number of years.  He seems to be fairly well controlled on 
medication, and has not been recently hospitalized.  In 
addition, he in able to live independently, takes care of his 
dogs, and drives.  Further, the evidence indicates that the 
veterans inability to work is related, in part, to 
nonservice-connected disabilities, in addition to his 
service-connected PTSD disorder.  In the March 1997 VA 
examination, he indicated that he had not been able to work 
since 1988 because of a bad back and problems with his knee 
cap.  He also related that he could not sleep, felt drowsy, 
and could not lift anything.  In a Vocational Rehabilitation 
report, it was reported that he had not worked since 1987 or 
1988 because of a workers compensation claim after he injured 
his back.  Limitations to employment were reported primarily 
to be related to physical activities including lifting, 
carrying, pushing, pulling, etc.  He was also needed to be in 
a reduced stress environment.  This is further supported by 
Social Security Administration records which reveal that the 
veteran was found 100 percent disabled due to severe 
impairments including right wrist pain, upper back pain, and 
neck pain, in addition to PTSD.  Thus, it is the Boards 
determination that the veteran is not precluded from 
performing a substantially gainful occupation as a result of 
his service-connected disabilities.  Accordingly, entitlement 
to a total disability rating based on individual 
unemployability is not warranted. 

The fact that the veteran is unemployed is not enough.  The 
question is whether his service-connected disorders, without 
regard to his nonservice-connected disorders or advancing age 
make him incapable of performing the acts required by 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
He has not presented, nor has the Board found, circumstances 
that place this veteran in a different position than other 
veteran's rated 50 percent disabling.  For a veteran to 
prevail on a claim based on unemployability, it is necessary 
that the record reflect some factor which takes the 
claimant's case outside the norm of such veteran.  See 38 
C.F.R. §§ 4.1, 4.15 (1998); Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  The veterans PTSD and right shoulder disability 
are not, in the Boards determination, so severely disabling 
as to render him or the average person similarly situated 
unable to secure and follow substantially gainful employment, 
nor does the evidence of record reflect that this condition 
would render him individually unable to follow a 
substantially gainful occupation.  The Board has also 
considered 38 C.F.R. § 4.16(c) under the old criteria in 
making this determination.  The appellants rating for his 
service connected psychiatric disorder is not, as set forth 
above, 70 percent disabling.  This provision, therefore, 
which is rescinded under the new criteria, does not provide a 
basis for a granting the benefit requested.

In reaching this conclusion, the Board has considered 38 
C.F.R. § 3.321(b), 4.16(b), which provides that, to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity due 
exclusively to the service-connected disability or 
disabilities may be assigned.  The governing norm of these 
exceptional cases is a finding that the case presented such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.

In this case, as indicated in adjudicating the increased 
rating issue, the Board finds the evidence in its entirety 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of regular 
schedular standards.  Considering only the service-connected 
disorders, the Board finds that the veteran could perform 
gainful employment.  Therefore, the Board finds that he is 
not entitled to a total evaluation under the applicable 
provisions of 38 C.F.R. Parts 3 and 4.


ORDER

Entitlement to an increased evaluation for PTSD, currently 
evaluated at 50 percent disabling, is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
